 Case 3:20-cv-20693-FLW-LHG Document 1 Filed 12/31/20 Page 1 of 7 PageID: 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 IN RE JOHNSON & JOHNSON TALCUM                          MDL NO. 16-2738 (FLW) (LHG)
 POWDER PRODUCTS MARKETING, SALES                        JUDGE FREDA L. WOLFSON
 PRACTICES, AND PRODUCTS LIABILITY                       MAG. JUDGE LOIS H. GOODMAN
 LITIGATION


 CHARLES RHODES, INDIVIDUALLY AND AS                     COMPLAINT AND JURY DEMAND
 THE REPRESENTATIVE OF THE ESTATE OF
 HELEN RHODES, DECEASED,                                 Civil Action No.: 3:20-cv-20693

                           Plaintiff,

 v.                                                      DIRECT FILED ACTION

 JOHNSON & JOHNSON, INC., JOHNSON &
 JOHNSON CONSUMER, INC.

                          Defendants.


                   SHORT FORM COMPLAINT AND JURY DEMAND


       The Plaintiff(s) named below file(s) this Short Form Complaint and Demand for Jury Trial

against Defendants named below by and through the undersigned counsel.               Plaintiff(s)

incorporate(s) by reference the allegations contained in Plaintiffs’ Master Long Form Complaint

in In re: Talcum Powder Products Marketing, Sales Practices, and Products Liability

Litigation, MDL No. 2738 in the United States District Court for the District of New Jersey.

Plaintiff(s) file(s) this Short Form Complaint as permitted by Case Management Order No. 1 of

this Court.

       In addition to those causes of action contained in Plaintiffs’ Master Long Form

Complaint, where certain claims require specific pleadings and/or amendments, Plaintiff(s) shall

add and include them herein.




                                               1
 Case 3:20-cv-20693-FLW-LHG Document 1 Filed 12/31/20 Page 2 of 7 PageID: 2




                              IDENTIFICATION OF PARTIES

     Identification of Plaintiff(s)

1.   Name of individual injured due to the use of talcum powder product(s): Helen Rhodes.


2.   At the time of the filing of the specific case, Plaintiff(s) is/are a citizen of Dallas County,

     TX.


3.   Consortium Claim(s): The following individual(s) allege damages for loss of consortium:
     Charles Rhodes.

4.   Survival and/or Wrongful Death Claims:

            Name and residence of Decedent Plaintiff when she suffered the talcum powder

            product(s) related death: Helen Rhodes, Duncanville, TX.


5.   Plaintiff/Decedent was born in 1950 and died on May 5, 2019.


6.   Plaintiff is filing this case in a representative capacity as the Husband and Representative

     of the Estate of Helen Rhodes.


7.   As a result of using talcum powder products, Plaintiff/Decedent suffered personal and

     economic injur(ies) that are alleged to have been caused by the use of the products

     identified in Paragraph 16 below, but not limited to, the following:


                      injury to herself

             X        injury to the person represented

             X        wrongful death

             X        survivorship action

             X        economic loss
 Case 3:20-cv-20693-FLW-LHG Document 1 Filed 12/31/20 Page 3 of 7 PageID: 3




                X        loss of services

                X        loss of consortium

                         other:


     Identification of Defendants

8.   Plaintiff(s)/Decedent Plaintiff(s) is/are using the following Defendant(s) (please check all

     that apply)1

                     Johnson & Johnson

                     Johnson & Johnson Consumer Inc.

               □     Imerys Talc America, Inc. (“Imerys Talc”)

               □     Personal Care Products Council (“PCPC”)

         Additional Defendants:

                □       Other(s) Defendant(s) (please specify):

                                    JURISDICTION & VENUE

     Jurisdiction:

9.   Jurisdiction in this Short Form Complaint is based on:

                     Diversity of Citizenship

                □       Other (The basis of any additional ground for jurisdiction must be pled in

         sufficient detail as required by the applicable Federal Rules of Civil Procedure).




     1
       If additional Counts and/or Counts directed to other Defendants are alleged by the specific
     Plaintiff(s) as to whom this Short Form Complaint applies, the specific facts supporting these
     allegations must be pleaded by the Plaintiff(s) in a manner complying with the requirements of the
     Federal Rules of Civil Procedure, and the Defendants against whom they are alleged must be
     specifically identified on a separate sheet of paper attached to this Short Form Complaint.

                                                     3
 Case 3:20-cv-20693-FLW-LHG Document 1 Filed 12/31/20 Page 4 of 7 PageID: 4




      Venue:

10.   District Court(s) and Division (if any) in which venue was proper where you might have

      otherwise filed this Short Form Complaint absent the direct filing Order entered by this

      Court and to where remand could be ordered by the Judicial Panel for trial: United States

      District Court for the Northern District of Texas.

                                  CASE SPECIFIC FACTS

11.   Plaintiff(s) currently reside(s) in (City, State): Duncanville, TX.

12.   At the time of the Plaintiff’s/Decedent’s diagnosis with a talcum powder product(s) injury,

      Plaintiff/Decedent resided in (City, State): Duncanville, TX.

13.   The Plaintiff/Decedent was diagnosed with a talcum powder product(s) injury in (City, State):

      Gainesville, TX on or about January 2010 (date).

14.   To the best of Plaintiff’s knowledge, Plaintiff/Decedent began using talcum powder

      product(s) on or about the following date: 1960 and continued the use of talcum powder

      product(s) through about the following date: 2010.

15.   The Plaintiff/Decedent purchased talcum powder product(s) in the following State(s):

      Texas.

16.   Plaintiff/Decedent used the following talcum powder products:

                     Johnson & Johnson’s Baby Powder

                     Shower to Shower

                                     CAUSES OF ACTION

17.   Plaintiff(s) hereby adopt(s) and incorporate(s) by reference the Master Long Form

      Complaint and Jury Demand as if fully set forth herein.

18.   The following claims and allegations asserted in the Master Long Form Complaint and



                                                 4
Case 3:20-cv-20693-FLW-LHG Document 1 Filed 12/31/20 Page 5 of 7 PageID: 5




    Jury Demand are herein adopted by reference by Plaintiff(s):

           □      Count I: Products Liability – Strict Liability –
                  Failure to Warn (Against Imerys Talc)

                 Count II: Products Liability – Strict Liability –
                  Failure to Warn (Against the Johnson &
                  Johnson Defendants)

           □      Count III: Products Liability – Strict Liability
                  – Defective Manufacturer and Design
                  (Against Imerys Talc)

                 Count IV: Products Liability – Strict Liability
                  – Defendant Manufacturer and Design
                  (Against the Johnson & Johnson Defendants)

                 Count V: Breach of Express Warranties
                  (Against the Johnson & Johnson Defendants)

                 Count VI: Breach of Implied Warranty of
                  Merchantability (Against the Johnson &
                  Johnson Defendants)

                 Count VII: Breach of Implied Warranty of
                  Fitness for a Particular Purpose (Against the
                  Johnson & Johnson Defendants)

           □      Count VIII: Negligence (Against Imerys Talc)

                 Count IX: Negligence (Against the Johnson &
                  Johnson Defendants)

           □      Count X: Negligence (Against PCPC)

                 Count XI:       Negligent Misrepresentation
                  (Against the Johnson & Johnson Defendants)

                 Count XII: Fraud (Against the Johnson &
                  Johnson Defendants)

           □      Count XIII: Fraud (Against PCPC)

                 Count XIV: Violation of State Consumer
                  Protection Laws of the State(s) of Texas
                  (Against the Johnson & Johnson Defendants)


                                            5
Case 3:20-cv-20693-FLW-LHG Document 1 Filed 12/31/20 Page 6 of 7 PageID: 6




          □     Count XV: Fraudulent Concealment (Against
                Imerys Talc)

               Count XVI: Fraudulent Concealment (Against
                the Johnson & Johnson Defendants)

          □     Count XVII: Fraudulent Concealment (Against PCPC)

               Count XVIII: Civil Conspiracy (Against All
                Defendants)

               Count XIX: Loss of Consortium (Against All
                Defendants)

               Count XX: Punitive Damages (Against All
                Defendants)

               Count XXI: Discovery Rule and Tolling
                (Against All Defendants)

               Count XXII:      Wrongful Death (Against All
                Defendants)

               Count XXIII: Survival Action (Against All
                Defendants)

           □     Furthermore, Plaintiff(s) assert(s) the following additional theories and/or

                 State Causes of Action against Defendant(s) identified in Paragraph nine

                 (9) above. If Plaintiff(s) includes additional theories of recovery, to the

                 extent they require specificity in pleadings, the specific facts and allegations

                 supporting these theories must be pled by Plaintiff(s) in a manner complying

                 with the requirements of the Federal Rules of Civil Procedure.




    WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants of


                                           6
 Case 3:20-cv-20693-FLW-LHG Document 1 Filed 12/31/20 Page 7 of 7 PageID: 7




compensatory damages, punitive damages, interest, costs of suit, and such further relief as the

Court deems equitable and just, and as set forth in the Master Long Form Complaint as appropriate.

                                         JURY DEMAND

             Plaintiff(s) hereby demand a trial by jury as to all claims in this action.

                                                       Respectfully Submitted by,

                                                       ONDERLAW, LLC

                                              By:      /s/ Stephanie Rados
                                                       James G. Onder, #38049
                                                       William W. Blair, #58196
                                                       Stephanie L. Rados, #65117
                                                       110 E. Lockwood, 2nd Floor
                                                       St. Louis, MO 63119
                                                       314-963-9000 telephone
                                                       314-963-1700 facsimile
                                                       onder@onderlaw.com
                                                       blair@onderlaw.com
                                                       rados@onderlaw.com

                                                       Counsel for Plaintiff(s)




                                                  7
